99-00772 Snowden v State of Texas.wpd



No. 04-99-00772-CR
Raymond SNOWDEN,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-6124-W
Honorable Mary Roman, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Karen Angelini, Justice
Delivered and Filed:	December 29, 1999
DISMISSED FOR WANT OF JURISDICTION
	On November 18, 1999, we ordered appellant to show cause why his appeal should not be
dismissed for want of jurisdiction where his notice of appeal was due to be filed on October 13,
1999, was not filed until October 14, 1999, and no motion for extension of time was filed. See Tex.
R. App. P. 26.2 (a)(1), 26.3. 
	Appellant has responded to our order by stating that his notice of appeal was timely filed in
the District Attorney's office.  He contends that his lack of knowledge justifies this mistake.  This
explanation is not sufficient to confer jurisdiction upon this court.  See  Douglas v. State, 987
S.W.2d 605, 606 (Tex. App.--Houston [1st Dist.] 1999, no pet.) (dismissing appeal where notice of
appeal was timely filed in the wrong court).
	Because the notice of appeal was not timely filed in the trial court pursuant to Tex. R. App.
P. 25.2(b)(1), and because it was unaccompanied by a motion for extension of time, we must dismiss
this appeal for lack of jurisdiction. See Olivo v. State,  918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
	This appeal is, therefore, dismissed for want of jurisdiction and all outstanding motions are
denied as moot.
								PER CURIAM
DO NOT PUBLISH